DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US3875202 (‘202), and further in view of Sakai et al. (US20120136150), Hera (https://web.archive.org/web/20120113084514/https://www.heraproject.com/files/1-e-04-hera%20aes%20env%20%20web%20wd.pdf), Klein (Handbook for Cleaning/Decontamination of Surfaces, 2007, C.2, section 1.1. sulfates), Kellar et al. (Us20080293612).
	Applicant’s claim:
--  A sulfate derivative having the general structure: R-CH=CH-(CH2)7-CH20-(AO)n-SO3X
wherein R is H or C2 alkyl; X is a mono- or divalent cation or an ammonium or substituted ammonium cation; AO is an oxyalkylene group; and n, which is the average number of oxyalkylene groups, has a value within the range of 0 to 200
wherein when R is C2 alkyl, the sulfate derivative has at least 1 mole % of trans-delta-9 unsaturation.


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claim 1, ‘202 teaches an overlapping scope of the same and homologous sulfate derivatives of applicant’s formula 
    PNG
    media_image1.png
    33
    282
    media_image1.png
    Greyscale
, wherein for instance in ‘202’s formula 
    PNG
    media_image2.png
    73
    238
    media_image2.png
    Greyscale
, wherein R1 is H, R is a vinyl group, which corresponds to the claimed compounds wherein applicant’s R is H, and wherein in ‘202’s compounds m is 1 to 10, which corresponds to the instantly claimed (CH2)7-CH2 group and applicant’s n which corresponds to n in ‘202 is 0 or 1-100 which reads on the instantly claimed 0-200, and ‘202 specifically exemplifies example VI, wherein m is 9 which is 1 CH2 group longer than the instantly claimed compound which corresponds to having 8 CH2 groups between the vinyl group and the first O atom (See entire document; abstract; Col. 1, ln. 26-57; Example VI; and they specifically claim the homologous compound having 9 CH2 groups and also claim the broader m of 1-10 CH2 groups between the vinyl group and the first O atom and wherein M which corresponds to applicant’s X is ammonium or alkali metal (See abstract; claims 1-3).
	Regarding claims 2-5, ‘202 teaches wherein applicant’s n value which corresponds to their n value can be from  1-100 moles of alkylene oxide, preferably ethylene oxide, which is used in all of their examples, and they teach examples having from 1 to 50, specifically 1-20 ethylene oxide groups present, and the claimed 1, 3, 5, 7, or 15 ethylene oxide groups present, and ‘202 further teach examples having 12.2, and 4.86 moles of ethylene oxide per mole of alcohol used which also read on the claimed degrees of ethoxylation (See entire document; examples; claims; abstract; Col. 1, ln. 30-45; claims 1-3). 
	Regarding claim 6, ‘202 teaches compounds wherein applicant’s X is sodium or ammonium (See entire document; e.g. examples; see claims 1-3; abstract; Col. 1, ln. 30-45). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	It would have been obvious to one of ordinary skill in the art to form the claimed sulfate derivative compounds because ‘202 claims and overlapping scope of the same compounds and specifically exemplifies a homologous compound which differs only by the addition of 1 more CH2 group between the vinyl group and the first O atom, and it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). ‘A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
	Regarding claim, 8-11, while ‘202 does not specifically teach wherein the sulfate derivative surfactants are used in the claimed applications. However, this deficiency in ‘202 is further addressed by Hera and Kellar. Hera teaches that ethoxylation of alcohol sulfate surfactants was known to be used to form alcohol ethoxysulphate surfactants which are commonly used in household cleaning products (specifically laundry detergents, hand dishwashing liquids (e.g. light duty liquid detergents), and various hard surface cleaners), personal care products (including shampoos, toothpaste and other personal cleaning products), institutional cleaners, and industrial cleaning processes and as industrial process aids (See first paragraph executive summary section; 1st paragraph substance characterisation section, pg. 6).
Kellar teaches that it was known to use anionic surfactants, including ethoxylated alcohol sulfate/alkyl ether sulfates in aqueous hard surface cleaning compositions (See [0036]; [0032]; [0042]; etc.). 
	Regarding claim 5, ‘202 does not specifically teach examples having the degree of ethoxylation of 1, 3, 5, 7 or 15 as is instantly claimed. However, ‘202 does teach overlapping degrees of ethoxylation as is discussed above and examples having very close degrees of ethoxylation. However, this deficiency in ‘202 is further addressed by Klein. Klein teaches that by starting with the ethoxylated alcohol that fatty alcohol ether sulfates can be produced and that the ethoxylation leads to surfactants which are less irritating than their non-ethoxylated counterparts, and they teach for foaming surfactants these sulfonates are acceptable as long as the number/degrees of ethoxylation is three or less which reads on the instantly claimed 1 and 3 (See section 1.1. from Handbook for cleaning/decontamination of surfaces, 2007).
	Regarding claim 7, ‘202 does not teach incorporating the sulfate derivative instantly claimed into agricultural compositions comprising a pesticide. However, this deficiency in ‘202 is addressed by Sakai.
	Sakai teaches that it was known to use sulfate surfactants and salts thereof in pesticidal compositions, e.g. polyoxyethylene alkyl ether sulfate salts, polyoxyethylene alkyl allyl ether sulfates, etc. which include the surfactants of ‘202 in pesticidal compositions (See [0130]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the claimed sulfate derivative compounds because ‘202 claims and overlapping scope of the same compounds and specifically exemplifies a homologous compound which differs only by the addition of 1 more CH2 group between the vinyl group and the first O atom, and it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). ‘A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
It also would have been obvious to one of ordinary skill in the art to form the claimed sulfate derivative wherein n falls within the claimed values, specifically 1, 3, 5, etc. as is instantly claimed. One of ordinary skill in the art would be motivated to have the claimed degrees of ethoxylation instantly claimed because Klein teaches that by starting with the ethoxylated alcohol that fatty alcohol ether sulfates can be produced and that the ethoxylation leads to surfactants which are less irritating than their non-ethoxylated counterparts, and they teach for foaming surfactants these sulfonates are acceptable as long as the number/degrees of ethoxylation is three or less which reads on the instantly claimed 1 and 3. Thus, by controlling the degree of ethoxylation to be three or less, e.g. wherein n is 1 or 3 as is instantly claimed leads to acceptable foaming of surfactants and which are less irritating. Thus, it would be obvious to form the claimed surfactants when looking to the combination of ‘202 and Klein.
It also would have been obvious for one of ordinary skill in the art to form the claimed aqueous hard surface cleaner composition, personal cleanser composition, light-duty liquid detergent composition and laundry detergent composition comprising the claimed sulfate derivative because Hera teaches that ethoxylation of alcohol sulfate surfactants was known to be used to form alcohol ethoxysulphate surfactants which are commonly used in household cleaning products (specifically laundry detergents, hand dishwashing liquids, and various hard surface cleaners), personal care products (including shampoos, toothpaste and other personal cleaning products), institutional cleaners, and industrial cleaning processes and as industrial process aids, and Kellar teaches that it was known to use anionic surfactants, including ethoxylated alcohol sulfate/alkyl ether sulfates in aqueous hard surface cleaning compositions. Thus, using the claimed sulfate derivative of ‘202 in the compositions of Hera and Kellar would be expected to provide compositions which exhibit similar surfactant activities as other alcohol ethoxysulphate surfactants which are already known in the art to be useful for formulating the claimed compositions.
 It also would have been obvious for one of ordinary skill in the art to formulate agricultural compositions with pesticides with the claimed sulfate derivative which is taught by ‘202 because Sakai teaches that it was known to use sulfate surfactants and salts thereof in pesticidal compositions, e.g. polyoxyethylene alkyl ether sulfate salts, polyoxyethylene alkyl allyl ether sulfates, etc. which broadly include the surfactants of ‘202 in pesticidal compositions. Thus, it would be obvious to select the surfactant instantly claimed as taught by ‘202 for use in formulating the claimed pesticidal compositions, cleansers, etc. claimed because it was already known in the art to use polyoxyethylene alkyl ether sulfate surfactants to form these compositions and the polyoxyethylene alkyl ether sulfate surfactants of ‘202 would be expected to behave similarly to the other polyoxyethylene alkyl ether sulfate surfactants already known in the art to be effective for formulating the claimed composition types.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616